Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-6-2002

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2308




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Williams" (2002). 2002 Decisions. Paper 705.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/705


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             NOT PRECEDENTIAL


                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                            No. 01-2308


                                 UNITED STATES OF AMERICA

                                                  v.

                                      CHARLES WILLIAMS,
                                                      Appellant
                                         ____________

                   APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                               (D.C. Crim No. 00-cr-00366-1 )
                         District Judge: Honorable Petrese B. Tucker
                                        ____________

                            Submitted Under Third Circuit L.A.R. 34.1(a)
                                        November 1, 2002

Before: NYGAARD and WEIS, Circuit Judges, and IRENAS,* District Judge.

                               Filed: November 6, 2002
                                          ____________

                                             OPINION


____________________________

* The Honorable Joseph E. Irenas, United States District Judge for the District of New
Jersey, sitting by designation.




                                                  1
WEIS, Circuit Judge.

                Defendant pleaded guilty to a one count indictment charging him with selling

counterfeit United States currency in violation of 18 U.S.C. § 472. During an interview

with a probation officer following the plea, defendant gave an incorrect name, social

security number, and birthdate. In addition, defendant falsely denied having a prior criminal

record.

                At sentencing, the district judge applied an obstruction of justice

enhancement, denied a reduction because of acceptance of responsibility, and imposed a

period of twelve months incarceration.

                On appeal, defense counsel filed an Anders brief, which we have carefully

reviewed along with the other matters of record. Defendant did not file a pro se brief.

                We conclude that the District Court did not err. Accordingly, the judgment

of the District Court will be affirmed.

                The motion of defense counsel to withdraw will be granted.




                                                     2
______________________________

TO THE CLERK:

            Please file the foregoing Opinion.




                                             /s/ Joseph F. Weis, Jr.
                                             United States Circuit Judge




                                                 3